DETAILED ACTION
This Office Action is responsive to communications of application received on 10/28/2020. The disposition of the claims is as follows: claims 1-15 are pending in this application. Claims 1 and 14 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/28/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: “The controller of either of claims 2 and 3” should be “The controller of either of claims 2 or 3”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: There is insufficient antecedent basis for “the respective further print mode” in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is for a set of machine executable instructions and does not define a non-transitory computer-readable medium for storing the instructions and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.”). That is, the scope of the presently claimed machine executable instructions can range from paper on which the instruction is written, to a program simply contemplated and memorized by a person, the claim as a whole is non-statutory. 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. The claim is drawn to functional descriptive material recorded on a machine-readable storage. Normally, the claim would be statutory.  However, paragraph 0056 of the specification, defines the claimed machine-readable storage as encompassing statutory media such as memory, ROM, RAM, optical drive, as well as non-statutory subject matter such as “transitory”. A “signal” embodying functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of § 101.  Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material. Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2009/0135217 A1 to Cardells et al.
As to claim 1, Cardells discloses a controller for controlling printing of a printer (MFP as shown in figure 6 and paragraph 0039), the controller comprising: 
an input interface for accessing an image to be printed (receiving input image data; S102 of figure 1 and paragraph 0015); 
an image processor (604 of figure 6) to identify at least one selected feature within the image (identify pixel attribute: line or fill; S110 of figure 1; paragraph 0017); and print control circuitry: 
a. to control printing of said at least one selected feature using a respective print operation (S112/S118/S120 of figure 1 and paragraph 0020); and 
b. to control printing of said image, other said at least one selected feature, using a further respective print operation (S114/S118/S120 of figure 1 and paragraph 0030); 
c. said respective print operation being different to said further respective print operation (see two different print operations with two different masks as shown in figures 1 and 4-5 and abstract).
As to claim 2, Cardells further discloses the controller of claim 1, in which 
a. the respective print operation has a respective number of printing operations (number of fluid droplets; paragraph 0020); and 
b. said further respective print operation has a respective further number of printing operations (number of fluid droplets; paragraph 0030); 
c. wherein said respective number of printing operations is less than said further respective number of printing operations (paragraph 0014).
As to claim 3, Cardells further discloses the controller of claim 2, in which the respective number of printing operations is associated with a respective print mask for controlling the respective number of printing operations (paragraphs 0020-0021 and print mask of figure 4).
As to claim 4, Cardells further discloses the controller of either of claims 2 and 3, in which the respective further number of printing operations is associated with a respective further print mask to control the respective further printing operations (print mask of figure 5).
As to claim 5, Cardells further discloses the controller of any preceding claim, in which the respective print operation is arranged to print elements corresponding to said at least one selected feature using a predetermined print operation (fluid droplets; paragraph 0020).
As to claim 6, Cardells further discloses the controller of claim 5, in which the predetermined print operation comprises a predetermined numbered print operation (number of fluid droplets; paragraph 0020).
As to claim 7, Cardells further discloses the controller of claim 6, in which the predetermined numbered print operation is an even print operation (number of fluid droplets suggests two droplets; paragraph 0020).
As to claim 8, Cardells further discloses the controller of any preceding claim, in which the respective further print mode is arranged to print elements other than said at least one selected feature using a further predetermined print operation (number of fluid droplets; paragraph 0030).
As to claim 9, Cardells further discloses the controller of claim 8, in which the further predetermined print operation comprises a predetermined numbered print operation (number of fluid droplets; paragraph 0030).
As to claim 10, Cardells further discloses the controller of claim 9, in which the further predetermined numbered print operation comprises at least one, or both, of odd or even print operations (number of fluid droplets suggests two droplets; paragraph 0030).
As to claim 11, Cardells further discloses the controller of any preceding claim, in which the circuitry to control printing comprises circuitry to control printing of a contiguous region of the image using both the respective print operation for at least one selected feature of the contiguous region (S112/S118/S120 of figure 1 and paragraph 0020) and said further respective print operation for said contiguous region other than said at least one selected feature (S114/S118/S120 of figure 1 and paragraph 0030).
As to claim 12, Cardells further discloses in which said at least one selected feature comprises at least one or more than one of a line, an edge or a predetermined colour of a respective colour space (black line; S108/S110 of figure 1).
As to claim 13, Cardells further discloses a printer comprising a controller as claimed in claim 1 (printing device 600 of figure 6).
As to claim 14, Cardells discloses machine executable instructions (computer program; paragraph 0010) arranged, when executed by at least one processor, to control printing of a printer, the instructions comprising: 
instructions to identify selected features of a plurality of features of an image to be printed (identify pixel attribute: line or fill; S110 of figure 1; paragraph 0017); the selected features to be printed using a reduced number of print operations relative to non-selected features of the plurality of features (number of fluid droplets; paragraph 0020); the non-selected features to be printed using a greater number of print operations (number of fluid droplets; paragraph 0030 and the number of droplets for fill is more than for line attribute; paragraph 0014); 
instructions to control printing of the selected features of the image using the reduced number of print operations (S112/S118/S120 of figure 1 and paragraph 0020), and 
instructions to control printing of the non-selected features of the image using the greater number of print operations (S114/S118/S120 of figure 1 and paragraph 0030).
As to claim 15, Cardells further discloses a machine-readable storage (computer readable medium; paragraph 0010) storing machine-executable instructions as claimed in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675